DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-22 of US Application No. 16/195,266, filed on 04/08/2021, are currently pending and have been examined. Claims 1 and 22 are amended and claims 4-6 are canceled.	
	
	
Response to Arguments
	Applicant’s arguments, see REMARKS filed 11/23/2020, with respect to the rejection of claims 1 and 22, under 35 U.S.C. §112, have been fully considered as a whole and are persuasive. Therefore, the previous rejection has been withdrawn. 

	 Applicant’s arguments with respect to the rejection of claims 1-22, under 35 U.S.C. §103, have been fully considered as a whole and are persuasive. Therefore, the previous rejection has been withdrawn. However, upon further consideration, a new rejection is made in view of Wegner et al.
	
	However, certain arguments have been traversed as follows.

	With respect to the Wang reference, the Applicant argues:

 “The Office Action cites paragraph [0034] as supposedly disclosing the feature of 
"automatically accelerating the motor vehicle from a standstill". This is simply not so, since paragraph [0034] makes no reference to accelerating the vehicle. This is because it concerns computing device 105 controlling the starting and stopping of the engine (propulsion element 120) when the vehicle is at a standstill to conserve fuel…”

	The citation for this limitation does include ¶ [0034] which describes the vehicle coming to a standstill and stopping its engine to conserve fuel. However, there are additional citation applied to this limitation which describe the vehicle of Wang to be a fully autonomous vehicle (See at least ¶ [0032]-[0033]). Wang defines fully autonomous as meaning: “A fully autonomous mode is defined as one in which each of vehicle 101 propulsion (typically via a powertrain including an electric motor and/or internal combustion engine), braking, and steering are controlled by the computing device 105 and not a human operator.” (Emphasis added) It is clear from this description that the vehicle of Wang is entirely capable of automatically accelerating the motor vehicle from a standstill. Therefore, the Examiner finds the arguments above unpersuasive. 

	With respect to the Hu reference, the Applicant argues:

“The Office Action cites paragraphs [0037] and [0038] of the secondary Hu reference as supposedly disclosing the feature of "automatically accelerating the motor vehicle from a standstill, to a predefined setpoint velocity". This is simply not so, since cited paragraphs [0037] and [0038] makes no such reference as regards the predefined 
	
	Hu discloses automatically accelerating a vehicle from a standstill, to a predefined setpoint velocity. 

	As outlined in the applicants specification, “During the trajectory formation, three trajectory segments are advantageously formed which are a function of the total distance dtotal. Initially in a step S4, a setpoint velocity Vtar is predefined, up to which motor vehicle 1 is to be accelerated starting from point of departure A.” 

	From this section of the instant application setpoint velocity is defined as a predefined velocity up to which the motor vehicle is to be accelerated to. This definition is in line with the commonly accepted definition “a setpoint (also set point or set-point) is the desired or target value for an essential variable, or process value of a system.” (See https://en.wikipedia.org/wiki/Setpoint_(control_system))

	The Examiner is not aware of a definition of “speed profile” in the above cited paragraphs. The underlined portion of cited by Applicant, “[0028] Once a stopping event is forecasted, the propulsion system control will converge towards an optimal vehicle speed profile to support management of engine functions” is not understood by 

	The Examiner understands the speed profile of ¶ [0037] and [0038] as being a generic speed profile as defined under common definitions:

    PNG
    media_image1.png
    353
    404
    media_image1.png
    Greyscale

"In the context of a point-to-point move, a full S-curve motion profile consists of 7 distinct phases of motion. Phase I starts moving the load from rest at a linearly increasing acceleration until it reaches the maximum acceleration. In Phase II, the profile accelerates at its maximum acceleration rate until it must start decreasing as it approaches the maximum velocity. This occurs in Phase III when the acceleration linearly decreases until it reaches zero. In Phase IV, the control velocity is constant until deceleration begins, (emphasis added) at which point the profiles decelerates in a manner symmetric to Phases I, II and III." (Mathematics of Motion Control Profiles,


	For the above reasons, Examiner finds the arguments not persuasive.
Finally, Applicant argues:

“As further regards the obviousness rejections, it is also respectfully submitted that instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action. In this regard, the cases of In re Fine, supra, and In re Jones, 21 U.S.P.Q.2d 1941 (Fed. Cir. 1992), make plain that the Office's generalized assertions that it would have been obvious to modify or combine the references do not properly support a § 103 rejection. It is respectfully submitted that those cases make plain that the Office Actions to date reflect a subjective "obvious to try" standard, and therefore does not reflect the proper evidence to support an obviousness rejection based on the references relied upon. In particular, the Court in the case of In re Fine stated that: The PTO has the burden under section 103 to establish a prima facie case of obviousness. It can satisfy this burden only by showing some objective teaching in the prior art or that knowledge generally available to one of ordinary skill in the art would lead that individual to combine the relevant teachings of the references.  Instead, the Examiner relies on hindsight in reaching his obviousness determination.... One cannot proper evidence of a motivation for modifying or combining the references to provide the claimed subject matter.”
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	Because Applicant was not specific regarding which motivation(s) they believe do not satisfy the burden of establishing a prima facie case of obviousness, all motivations are provided below: 
	With respect to claims 1 and 22, the motivation to modify the vehicle propulsion operation of Wang with speed optimization prior to a coasting point, as taught in Hu, is to improve fuel economy without adversely affecting driver performance expectations (Hu ¶ [0037]). Additional motivation to combine, i.e., maximize engine efficiency, may be found in Hu ¶ [0031].  Further, motivation to combine with Gotou and Wegner may be found at Gotou ¶ [0007] and at Wegner ¶ [0008].
	With respect to claim 5, the motivation to combine is to use substantially no fuel during the entire stopping process, i.e., increase fuel efficiency. (Hu¶ [0028])
	 With respect to claims 2 and 10-13, the motivation to combine is to precisely move the vehicle a set minute distance and then stop the vehicle. (Mori at ¶ [0002]) 

	With respect to claim 3, the motivation to combine is to prevent ride discomfort. (Eriksson §2.2.1) 

	With respect to claim 4, the motivation to combine is to automatically set a threshold value as a function of the current gradient. (Wegner ¶ [0008]) 

	With respect to claims 8 and 9 the motivation to combine is to stop the vehicle more accurately. (Oguro at ¶ [0004]). 

	With respect to claims 14-17 and 20-21, the motivation to combine is to rapidly and safely perform automatic parking control. (Seo at ¶ [0006]) 

	With respect to claims 18 and 19, the motivation to combine is to help keep a distance between the vehicle and object in the path of the vehicle. (Seo at ¶ [0010])
 The Examiner further submits that no official notice has been taken.



Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-3 and 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The term "chronologically short trajectories" in claims 1 and 22 is a relative term which renders the claim indefinite.  The term “chronologically short trajectories " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination this term will be interpreted as instantaneous.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 1, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0273047 A1, “Wang”) in view of Hu et al. (US 2018/0057001 A1, “Hu”) view of Got0u et al (US 2020/0391764 A1, “Got0u”) and in further view of Wegner et al. (US 2013/0116089 A1, “Wegner”).

	Regarding claim 1, Wang discloses a vehicle propulsion operation and teaches: 

A method for operating a motor vehicle, the method comprising: (computing device 105 may be programmed to operate the vehicle in a fully autonomous mode, i.e., a method for operating a motor vehicle - See at least ¶ [0032]-[0033])

a) automatically accelerating the motor vehicle from a standstill, [] (computing device 105 is programmed to operate the vehicle in fully autonomous mode, i.e., contains the ability to automatically accelerate the vehicle from a standstill - See at least ¶ [0032]-[0033])

b) automatically decelerating up to a predefined first distance of the motor vehicle to the target location, [] (computing device 105 determines a stopping distance, i.e., a first distance, between the current location of the vehicle and the target stopping location - See at least ¶ [0051] and Fig. 2 # 215; computing device 105 is programmed to operate the vehicle in fully autonomous mode, i.e., contains the ability to decelerate the vehicle automatically - See at least ¶ [0032]-[0033]) wherein the motor vehicle is automatically accelerated and decelerated as a function of an instantaneous position and a predefinable target location; and (the operational data further includes a location of the vehicle, i.e., instantaneous position, a location of a target, i.e., a predefinable target location - See at least ¶ [0026] ) 

c) starting at a predefined second distance of the motor vehicle to the target location, decelerating the motor vehicle to a standstill, the second distance to the predefinable target location being smaller than the first distance, wherein the motor vehicle comes to a standstill at the target location; (computing device 105 determines a coasting distance 220 i.e., a second distance, that starts at location 225 and ends at target stopping point 210. If coasting distance 220 is smaller than stopping distance 215 then computing device 105 disables propulsion and the car is decelerated through natural forces, e.g., wind resistance, frictional forces, etc., until it stops, i.e., a standstill, at stopping point 210 - See at least ¶ [0052], [0057]  - [0059] and Fig. 2 #210, 220, 225)

wherein at a third distance to the target location, which is smaller than the second distance, the motor vehicle is constantly decelerated up to the target location, so that no chronologically short trajectories must be planned. (at location 210, i.e., a third distance to the target location smaller than coasting distance 220, the motor vehicle may brake, i.e., constantly accelerate, in order to not pass location 210 - See at least ¶ [0047] - [0048] and Fig. 2 #210, 220)

	Wang discloses the ability to control the vehicle in a fully autonomous mode, i.e., acceleration, deceleration, speed, steering, etc… of the vehicle. Wang does not explicitly teach accelerating the vehicle to a predefined set point velocity. However, Hu discloses a vehicle propulsion system and method and teaches: 

automatically accelerating the motor vehicle from a standstill, to a predefined setpoint velocity; (when accelerating away from a stop energy consumption strategies may be used for efficient engine operation. The strategies include applying acceleration control according to a predetermined speed profile, i.e., to a predefined setpoint velocity, based on the forecasting of upcoming traffic events - See at least ¶ [0037] - [0038]; the vehicles in Hu may operate as fully autonomous vehicles, i.e., automatically accelerating the vehicle from standstill - See at least ¶ [0016] and [0018])

	In summary, Wang discloses controlling all aspects of a vehicle, i.e., fully autonomous control, therefore it is understood that Wang has the ability to accelerate 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang to provide for the acceleration using speed profiles, as taught in Hu, to improve fuel economy without adversely affecting driver performance expectations. (Hu at ¶ [0037])	 

	Wang does not explicitly teach, but Hu further teaches: 

b) automatically decelerating up to a predefined first distance of the motor vehicle to the target location, decelerating the motor vehicle to a predefined rolling velocity (prior to distance D1, i.e., a first distance, the vehicle may optimize vehicle speed by operating in a “sweet spot”, i.e., a predefined rolling velocity - See at least ¶ [0031] and Fig. 2; the vehicles in Hu may operate as fully autonomous vehicles, i.e., automatically decelerating the vehicle - See at least ¶ [0016] and [0018]))

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle 

	Wang teaches maintaining the propulsion until reaching the start of the coasting distance. Wang does not explicitly teach, but Hu further teaches: 

wherein the motor vehicle is initially decelerated to the rolling velocity, (when a stop is predicted but positive engine torque is required (e.g., stop is too far away to coast, vehicle speed can be optimized to maximize fuel efficiency by operating near a “sweet spot”, i.e., a rolling velocity, operating condition - See at least ¶ [0031] and Fig. 2; the operating condition can be decided by traffic conditions wherein the vehicle accelerates or decelerates, i.e., decelerates towards the rolling velocity, based on a homogenous speed - See at least ¶[0028] and [0040]) where the rolling velocity is maintained until the second distance to the target location is reached, (the “sweet spot” operating condition is maintained until a distance D1, i.e., a second distance - See at least Fig. 2) wherein only then is a deceleration of the motor vehicle carried out to the point of stopping, (at distance D1 the vehicle propulsion may be stopped and the vehicle will be decelerated by natural forces or a brake system, e.g., engine braking - See at least ¶ [0028]) wherein in the rolling phase, the motor vehicle is moved by using the rolling velocity so that the motor vehicle does not stop prematurely, (a model-based controller algorithm continues to forecast the propulsion system torque demand from the current vehicle position until the stopping location, i.e., will not prematurely stop  and wherein before reaching the target location, (Once a stopping event is forecasted, the propulsion system control will converge towards an optimal vehicle speed profile which can be broken down into two segments. The first is where positive torque may still be required. In this segment, the proposed strategy is to operate the vehicle near the most fuel-efficient operating conditions considering the permissible speed limit regulations (upper and lower) as well as traffic flow - See at least ¶ [0028] and Fig. 2) which is the second distance, the motor vehicle transitions into a planning phase which provides a vanishing velocity at the target location [] (the second step occurs when positive propulsion is no longer needed and the engine is shut off (the shutoff decision is part of the planning phase where it is decided if engine braking will be needed) and the vehicle will coast to a stop, i.e., a vanishing velocity - See at least ¶ [0028] and Fig.2)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang to provide for the speed optimization prior to the coasting point, as taught in Hu, to maximize engine efficiency. (Hu at ¶ [0031])

	Wang does not explicitly teach, but Hu further teaches: 

wherein the rolling velocity is predefined to be greater than or equal to a predefined minimum velocity, so that during undershooting, the rolling velocity is prevented from falling below a predefined minimum velocity, so that the minimum velocity is selected so that the rolling velocity falls below a predefined minimum value, and so that the minimum velocity is selected so that a premature stopping of the motor vehicle due to a target velocity that is too low is prevented, and [] (a model-based controller algorithm continues to forecast the propulsion system torque demand from the current vehicle position until the stopping location. once the vehicle has enough kinetic energy to coast to stop at the stopping location, i.e., a predefined rolling velocity. The goal of the vehicle is to reach a velocity of 0 m/s, i.e., a predefined minimum velocity - See at least ¶ [0028] and Fig. 2)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang to provide for the aggressive DFCO method, as taught in Hu, to use substantially no fuel during the entire stopping process. (Hu at ¶ [0028])
	The combination of Wang and Hu does not explicitly teach wherein an instantaneous driving velocity falls below the predefined rolling velocity during the deceleration results in the setpoint velocity or a setpoint rolling velocity being adjusted or set to a minimum of an undershoot velocity, so that in the case of undershooting, the vehicle is no longer accelerated back to the setpoint rolling velocity, so as to reduce jolt as brake application is increased, and so that a last brake phase is not initiated directly from an acceleration phase. However, Gotou discloses a target vehicle speed generation 

wherein an instantaneous driving velocity falls below the predefined rolling velocity during the deceleration, (at time X0 the instantaneous speed falls below the target vehicle speed, i.e., a pre-defined rolling velocity, while decelerating - See at least Fig. 11 and ¶ [0084]) results in a setpoint velocity or the setpoint rolling velocity being adjusted or set to a minimum of an undershoot velocity, (selecting the lowest value among look-ahead vehicle speed command values, i.e., a minimum of an undershoot velocity, provides for a gentle deceleration - See at least Fig. 11 and ¶ [0085] ) so that in the case of undershooting, the vehicle is no longer accelerated back to the setpoint rolling velocity, so as to reduce jolt as brake application is increased, and so that a last brake phase is not initiated directly from an acceleration phase, (due to generating target vehicle speeds based on look-ahead vehicle speed command values when it is known that deceleration is upcoming , the production of unnecessary acceleration such as in the comparative embodiment is suppressed. Moreover, because the target vehicle speed characteristics in the first embodiment have a smooth characteristic that moves from gentle acceleration to gentle deceleration heading toward position Xo2 from position Xo, jerk when switching from acceleration to decelerating is reduced to a small amount - See at least Fig. 11 and ¶ [0086])



	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang and Hu to provide for the acceleration suppression, as taught in Gotou, to suppress unnecessary acceleration and moreover jerk at a time of transition from acceleration to deceleration can be reduced when traveling using driver - assistance. (Gotou at ¶ [0007])	

	The combination of Wang, Hu, and Gotou does not explicitly teach wherein the instantaneous driving velocity is compared with the rolling velocity, the rolling velocity then being set to a minimum of the driving velocity if the driving velocity falls below the rolling velocity prior to step c). However, Wegner discloses a method and device for 

wherein the instantaneous driving velocity is compared with the rolling velocity, the rolling velocity then being set to a minimum of the driving velocity if the driving velocity falls below the rolling velocity prior to c), (when in coasting mode a threshold value Vmax, i.e., the rolling velocity, is set as the current vehicle speed V plus a permanently present maximum permissible case ΔV. The current vehicle speed V can become lower, i.e., is below the rolling velocity Vmax, during the coasting operation mode. For this reason a threshold value Vmax is continuously adapted to the current vehicle speed V, i.e., the rolling velocity is set to the current velocity = a minimum of the driving velocity, by virtue of the fact that said threshold value is set as the lower of the two values V + ΔV and of the previous Vmax. - See at least ¶ [0029] and Fig. 3; the algorithm may be terminated when coasting mode is terminated and the vehicle is still in motion, i.e., prior to step c. - See at least ¶ [0031])

	In summary, the combination of Wang, Hu, and Gotou disclose autonomous vehicles which coast to a controlled stop at a predetermined stopping target. The combination does not explicitly teach the instantaneous driving velocity is compared with the rolling velocity, the rolling velocity then being set to a minimum of the driving velocity if the driving velocity falls below the rolling velocity. However, Wegner discloses a method and device for controlling a coasting operation mode in a motor vehicle with an internal combustion engine and teaches the rolling speed maximum threshold is 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, and Gotou to provide for the coasting control algorithm and thresholds, as taught in Wegner, to automatically set a threshold value as a function of the current gradient. (Wegner at ¶ [0008])

	Regarding claim 7, Wang further teaches:

wherein, if a total distance to reach the target location is smaller than the first distance, then the motor vehicle is accelerated to the minimum velocity in a). (computing device 105 applies brake 120 to slow the vehicle down, i.e., negative acceleration of the vehicle, to the coasting speed, i.e., a minimum velocity, as long as the coasting distance, i.e., the total distance from the car to the target location, is smaller than the predicted stopping distance 215, i.e., a first distance - See at least ¶ [0058] and Fig. 3)

	Regarding claim 22, Wang discloses vehicle propulsion operation and teaches:

A device for operating a motor vehicle which includes a controllable drive unit and a controllable braking system, comprising: (computer device 105 can control the propulsion, i.e., drive unit, and braking system - See at least ¶ [0033])

a control unit for operating the motor vehicle, the control unit configured to perform the following: (vehicle 101 is an autonomous vehicle that is operated by receiving sensor data - See at least ¶ [0026]; autonomous mode is defined as “each of the vehicle 101 propulsion… braking, and steering are controlled by computer device 105 and not a human operator” - See at least ¶ [0033]) 

a) automatically accelerating the motor vehicle from a standstill, [] (computing device 105 may reactivate the propulsion 120 when the vehicle 101 can move from the stop, i.e., accelerate from a standstill - See at least ¶ [0034])

b) automatically decelerating up to a predefined first distance of the motor vehicle to the target location, [] (computing device 105 determines a stopping distance, i.e., a first distance, between the current location of the vehicle and the target stopping location - See at least ¶ [0051] and Fig. 2 # 215)

wherein the motor vehicle is automatically accelerated and decelerated as a function of an instantaneous position and a predfineable target location (the operational data further includes a location 

c) starting at a predefined second distance of the motor vehicle to the target location, decelerating the motor vehicle to a standstill, the second distance to the predefinable target location being smaller than the first distance, wherein the motor vehicle comes to a standstill at the target location; (computing device 105 determines a coasting distance 220 i.e., a second distance, that starts at location 225 and ends at target stopping point 210. If coasting distance 220 is smaller than stopping distance 215 then computing device 105 disables propulsion and the car is decelerated through natural forces, e.g., wind resistance, frictional forces, etc., until it stops, i.e., a standstill, at stopping point 210 - See at least ¶ [0052], [0057]  - [0059] and Fig. 2 #210, 220, 225)

wherein at a third distance to the target location, which is smaller than the second distance, the motor vehicle is constantly decelerated up to the target location, so that no chronologically short trajectories must be planned. (at location 210, i.e., a third distance to the target location smaller than coasting distance 220, the motor vehicle may brake, i.e., constantly 

	Wang discloses the ability to control the acceleration, deceleration, speed, steering, etc… of the vehicle. Additionally, Wang discloses accelerating from a stopped position when a traffic signal transitions from stop to go. Wang does not explicitly teach accelerating the vehicle to a predefined set point velocity. However, Hu discloses a vehicle propulsion system and method and teaches: 

automatically accelerating the motor vehicle from a standstill, to a predefined setpoint velocity; (when accelerating away from a stop energy consumption strategies may be used for efficient engine operation. The strategies include applying acceleration control according to a predetermined speed profile, i.e., to a predefined setpoint velocity, based on the forecasting of upcoming traffic events - See at least ¶ [0037] - [0038])

	In summary, Wang discloses controlling all aspects of a vehicle, i.e., fully autonomous control, therefore it is understood that Wang has the ability to accelerate from a stop to a velocity. Wang does not explicitly disclose accelerating from a stop to a predetermined velocity setpoint. However, Hu discloses a vehicle propulsion system and method and teaches using speed profiles, i.e., predetermined velocity set points, to accelerate a vehicle from a stopped position. 



b) automatically decelerating up to a predefined first distance of the motor vehicle to the target location, decelerating the motor vehicle to a predefined rolling velocity (prior to distance D1, i.e., a first distance, the vehicle may optimize vehicle speed by operating in a “sweet spot”, i.e., a predefined rolling velocity - See at least ¶ [0031] and Fig. 2)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang to provide for the speed optimization prior to the coasting point, as taught in Hu, to maximize engine efficiency. (Hu at ¶ [0031])

	Wang teaches maintaining the propulsion until reaching the start of the coasting distance. Wang does not explicitly teach, but Hu further teaches: 

wherein the motor vehicle is initially decelerated to the rolling velocity, (when a stop is predicted but positive engine torque is required (e.g., stop is too far away to coast, vehicle speed can be optimized to maximize fuel efficiency by operating near a “sweet spot”, i.e., a rolling velocity, operating  where the rolling velocity is maintained until the second distance to the target location is reached, (the “sweet spot” operating condition is maintained until a distance D1, i.e., a second distance - See at least Fig. 2) wherein only then is a deceleration of the motor vehicle carried out to the point of stopping, (at distance D1 the vehicle propulsion may be stopped and the vehicle will be decelerated by natural forces or a brake system, e.g., engine braking - See at least ¶ [0028]) wherein in the rolling phase, the motor vehicle is moved by using the rolling velocity so that the motor vehicle does not stop prematurely, (a model-based controller algorithm continues to forecast the propulsion system torque demand from the current vehicle position until the stopping location, i.e., will not prematurely stop - See at least ¶ [0028] and Fig. 2) and wherein before reaching the target location, (Once a stopping event is forecasted, the propulsion system control will converge towards an optimal vehicle speed profile which can be broken down into two segments. The first is where positive torque may still be required. In this segment, the proposed strategy is to operate the vehicle near the most fuel-efficient operating conditions considering the permissible speed limit regulations (upper and lower) as well as traffic flow - See at least ¶ [0028] and Fig. 2) which is the second distance, the motor vehicle transitions into a planning phase which provides a vanishing velocity at the target location [] (the second step occurs when positive propulsion is no longer needed and the engine 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang to provide for the speed optimization prior to the coasting point, as taught in Hu, to maximize engine efficiency. (Hu at ¶ [0031])

	Wang does not explicitly teach, but Hu further teaches: 

wherein the rolling velocity is predefined to be greater than or equal to a predefined minimum velocity, so that during undershooting, the rolling velocity is prevented from falling below a predefined minimum velocity, so that the minimum velocity is selected so that the rolling velocity falls below a predefined minimum value, and so that the minimum velocity is selected so that a premature stopping of the motor vehicle due to a target velocity that is too low is prevented, and [] (a model-based controller algorithm continues to forecast the propulsion system torque demand from the current vehicle position until the stopping location. once the vehicle has enough kinetic energy to coast to stop at the stopping location, i.e., a predefined rolling velocity. The goal of the vehicle is to reach a velocity of 0 m/s, i.e., a predefined minimum velocity - See at least ¶ [0028] and Fig. 2)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang to provide for the aggressive DFCO method, as taught in Hu, to use substantially no fuel during the entire stopping process. (Hu at ¶ [0028])
	The combination of Wang and Hu does not explicitly teach wherein when an instantaneous driving velocity falls below the predefined rolling velocity during the deceleration, the setpoint velocity or the setpoint rolling velocity is adjusted or set to a minimum of an undershoot velocity, so that in the case of undershooting, the vehicle is no longer accelerated back to the setpoint rolling velocity, so as to reduce jolt as brake application is increased, and so that stopping accuracy is improved since a last brake phase is not initiated directly from an acceleration phase. However, Gotou discloses a target vehicle speed generation method and target vehicle speed generation device for driving assisted vehicle and teaches:

wherein an instantaneous driving velocity falling below the predefined rolling velocity during the deceleration (at time X0 the instantaneous speed falls below the target vehicle speed, i.e., a pre-defined rolling velocity, while decelerating - See at least Fig. 11 and ¶ [0084]) results in the setpoint velocity or the setpoint rolling velocity being adjusted or set to a minimum of an undershoot velocity, (selecting the lowest value among look-ahead vehicle speed command values, i.e., a minimum of an undershoot velocity, provides for a gentle deceleration - See at least Fig. 11 and ¶ [0085] ) so that in the case of undershooting, the vehicle is no longer accelerated back to the setpoint rolling velocity, so as to reduce jolt as brake application is increased, and so that a last brake phase is not initiated directly from an acceleration phase, (due to generating target vehicle speeds based on look-ahead vehicle speed command values when it is known that deceleration is upcoming , the production of unnecessary acceleration such as in the comparative embodiment is suppressed. Moreover, because the target vehicle speed characteristics in the first embodiment have a smooth characteristic that moves from gentle acceleration to gentle deceleration heading toward position Xo2 from position Xo, jerk when switching from acceleration to decelerating is reduced to a small amount - See at least Fig. 11 and ¶ [0086])

	In summary, the combination of Wang and Hu disclose an autonomous vehicle system that may control its deceleration through setpoint velocities to a controlled stop. The combination does not explicitly teach  wherein when an instantaneous driving velocity falls below the predefined rolling velocity during the deceleration, the setpoint velocity or the setpoint rolling velocity is adjusted or set to a minimum of an undershoot velocity. However, Gotou discloses an autonomous vehicle control system that suppresses an unnecessary acceleration, while in deceleration mode, by selecting the lowest value among the look-ahead setpoint velocities. This method suppresses the jerk that would occur due to an attempt to unnecessarily accelerate the vehicle to a non-look-ahead target vehicle setpoint. Allowing the vehicle to gradually decelerate to a stop at a line or behind a leading vehicle. 



	The combination of Wang, Hu, and Gotou does not explicitly teach wherein the instantaneous driving velocity is compared with the rolling velocity, the rolling velocity then being set to a minimum of the driving velocity if the driving velocity falls below the rolling velocity prior to step c). However, Wegner discloses a method and device for controlling a coasting operating mode in a motor vehicle with an internal combustion engine and teaches:

wherein the instantaneous driving velocity is compared with the rolling velocity, the rolling velocity then being set to a minimum of the driving velocity if the driving velocity falls below the rolling velocity prior to c), (when in coasting mode a threshold value Vmax, i.e., the rolling velocity, is set as the current vehicle speed V plus a permanently present maximum permissible case ΔV. The current vehicle speed V can become lower, i.e., is below the rolling velocity Vmax, during the coasting operation mode. For this reason a threshold value Vmax is continuously adapted to the current vehicle speed V, i.e., the rolling velocity is set to the current velocity = a minimum of the driving velocity, by virtue of the fact that said threshold value is set as the lower 

	In summary, the combination of Wang, Hu, and Gotou disclose autonomous vehicles which coast to a controlled stop at a predetermined stopping target. The combination does not explicitly teach the instantaneous driving velocity is compared with the rolling velocity, the rolling velocity then being set to a minimum of the driving velocity if the driving velocity falls below the rolling velocity. However, Wegner discloses a method and device for controlling a coasting operation mode in a motor vehicle with an internal combustion engine and teaches the rolling speed maximum threshold is adjusted based on the instantaneous vehicle speed. In the case where the vehicle is slowing down, the instantaneous speed is always the minimum of the driving velocity and is always below the maximum threshold. Therefore, the rolling velocity is always set based on the minimum driving velocity.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, and Gotou to provide for the coasting control algorithm and thresholds, as taught in Wegner, to automatically set a threshold value as a function of the current gradient. (Wegner at ¶ [0008])

s 2, and 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hu, in view of Gotou, in further view of Wegner, as applied in claim 1, and in further view of Mori et al. (US 2007/0027598A1, “Mori”).

	Regarding claim 2, Wang discloses turning off the engine, i.e., begin a rolling velocity, at a specific distance from the stopping target position, i.e., a first distance, and allowing natural forces to decelerate the speed of the vehicle until it comes to a gradual stop at the target. The combination of Wang and Hu does not explicitly teach wherein a point of time of deceleration is determined as a function of a setpoint deceleration in such a way that the motor vehicle continues to be moved at the rolling velocity starting at the first distance. However, Mori discloses a vehicle running control device for running extremely low speed to stop and teaches:

wherein a point in time of the deceleration in b) is determined as a function of a setpoint deceleration so that the motor vehicle continues to be moved at the rolling velocity starting at the first distance. (at time T3, i.e., a point in time of the deceleration, the vehicle continues to be moved at an extremely low speed, i.e., rolling velocity, from a first set distance, i.e., the distance at T3, and gradually decreases speed, i.e., a setpoint deceleration, until a distance associated with T4 is met and the vehicle slows to a complete stop - See at least ¶ [0102] and Fig. 4)

	In summary, the combination of Wang, Hu, Gotou, and Wegner discloses cutting the power from the engine to the wheels at a specific distance from the stopping target 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the extremely low speed vehicle control assistance, as taught in Mori, to precisely move the vehicle a set minute distance and then stop the vehicle. (Mori at ¶ [0002])	

	Regarding claim 10, Wang discloses gradually decelerating to a rolling stop. The combination of Wang, Hu, Gotou, and Wegner does not teach the rolling velocity as predefined to between 0.1 km/h and 1 km/h. However, Mori discloses a vehicle running control device for running extremely low speed to stop and teaches:

wherein the rolling velocity is predefined to be between 0.1 km/h and 1 km/h. (a driving force control signal from the parking assist control ECU 8 is output to the brake control ECU 1 such that the vehicle moves at extremely low speed, .e.g., 0.1 km/h - 0.2 km/h, to the parking position - See at least ¶ [0062])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the extremely low speed vehicle control assistance, as taught in Mori, to precisely move the vehicle a set minute distance and then stop the vehicle. (Mori at ¶ [0002])

	Regarding claim 11, the combination of Wang, Hu, Gotou, and Wegner does not explicitly teach, but Mori further teaches:

wherein the roll velocity is predefined to be between 0.2 km/h and 0.6 km/h. (a driving force control signal from the parking assist control ECU 8 is output to the brake control ECU 1 such that the vehicle moves at extremely low speed, .e.g., 0.1 km/h - 0.2 km/h, to the parking position - See at least ¶ [0062])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the extremely low speed vehicle control assistance, as taught in Mori, to precisely move the vehicle a set minute distance and then stop the vehicle. (Mori at ¶ [0002])

	Regarding claim 12, the combination of Wang, Hu, Gotou, and Wegner does not explicitly teach, but Mori further teaches:

wherein the minimum velocity is predefined to be between 0.05 km/h and 0.7 km/h. (a driving force control signal from the parking assist control ECU 8 is output to the brake control ECU 1 such that the vehicle moves at extremely low speed, .e.g., 0.1 km/h - 0.2 km/h, to the parking position - See at least ¶ [0062])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the extremely low speed vehicle control assistance, as taught in Mori, to precisely move the vehicle a set minute distance and then stop the vehicle. (Mori at ¶ [0002])

	Regarding claim 13, the combination of Wang, Hu, Gotou, and Wegner does not explicitly teach, but Mori further teaches:

wherein the minimum velocity is predefined to be between 0.1 km/h through 0.4 km/h. (a driving force control signal from the parking assist control ECU 8 is output to the brake control ECU 1 such that the vehicle moves at extremely low speed, .e.g., 0.1 km/h - 0.2 km/h, to the parking position - See at least ¶ [0062])

	In summary, the combination of Wang, Hu, Gotou, and Wegner disclose an autonomous vehicle coasting to a controlled stop through gradual deceleration. The combination does not disclose a predefined minimum velocity or a rolling velocity. However, Mori discloses a vehicle running control device for running extremely low speed to stop and teaches a parking assist, i.e., autonomous stopping, wherein the vehicle moves a low speed such as 0.1 to 0.2 km/h.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the extremely low speed vehicle control assistance, as taught in Mori, to precisely move the vehicle a set minute distance and then stop the vehicle. (Mori at ¶ [0002])	

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hu, in view of Gotou, in further view of Wegner, as applied in claim 1, and in further view of Eriksson et al. (Tuning for Ride Quality in Autonomous Vehicle, Application to Linear Quadratic Path Planning Algorithm, “Eriksson”)

	Regarding claim 3, Wang discloses decelerating, i.e., braking, a vehicle and bring it to a stop. The combination of Wang, Hu, Gotou, and Wegner does not disclose a setpoint deceleration is predefined between 0.1 m/s2 through 1 m/s2 . However, Eriksson discloses tuning for ride quality in autonomous vehicle and teaches:

wherein the setpoint deceleration is predefined between 0.1 m/s2 through 1 m/s2. (the threshold for discomfort when accelerating is around 1 m/s2)

	In summary, the combination of Wang, Hu, Gotou, and Wegner discloses decelerating a vehicle to a stop, but does not teach the setpoint deceleration is predefined between 0.1 through 1. However, Eriksson discloses tuning for ride quality in autonomous vehicle and teaches that the threshold for discomfort when accelerating is 1. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the 1 m/s threshold, as taught in Eriksson, to prevent ride discomfort. (Eriksson at §2.2.1)	

	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hu, in view of Gotou, in further view of Wegner, as applied in claim 1, and in further view of Oguro et al. (US 2020/0114917 Al, “Oguro”).

	Regarding claim 8, Wang discloses a fully autonomous vehicle capable of performing all driving functions independent of human control. Driving functions include setting a vehicle to travel at specific speed, i.e., target velocities. The combination of Wang, Hu, Gotou, and Wegner does not explicitly disclose that the 

wherein a target velocity is predefined to be between 0.5 km/h and 20 km/h. (the target speed for the vehicle is set based on the remaining distance to the stopping position. The longer the distance the higher the target speed, e.g., 50 km/h at D = 70m +, 45 km/h when D = 70 - 60 m, etc. As the distance gets closer to the stopping position the target speed gradually decreases encompassing speeds from 50 km/h to 0 km/h. i.e., including velocities between 0.5 km/h and 20 km/h - See at least ¶ [0086] - [0087] and Fig. 5)

	In summary, Wang discloses a fully autonomous vehicle capable of travelling at specific target speeds. The combination of Wang, Hu, Gotou, and Wegner does not disclose that those target speeds are between 0.5 and 20 km/h or 1 and 10 km/h. However, Oguro discloses a vehicle control device and teaches using a table of target speeds to gradually decrease the speed of the vehicle to a complete stop. The table in fig. 5 shows that these target speeds include velocities between 0.5 and 20 km/h and therefore include the velocities disclosed in the claims.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for target velocity table, as taught in Oguro, to stop the vehicle more accurately. (Oguro at ¶ [0004])



wherein the target velocity is predefined to be between 1 km/h and 10 km/h. (the target speed for the vehicle is set based on the remaining distance to the stopping position. The longer the distance the higher the target speed, e.g., 50 km/h at D = 70m +, 45 km/h when D = 70 - 60 m, etc. As the distance gets closer to the stopping position the target speed gradually decreases encompassing speeds from 50 km/h to 0 km/h. i.e., including velocities between 1 km/h and 10 km/h - See at least ¶ [0086] - [0087] and Fig. 5)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for target velocity table, as taught in Oguro, to stop the vehicle more accurately. (Oguro at ¶ [0004])

	Claims 14 - 17, and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hu, in view of Gotou, in further view of Wegner, as applied in claim 1, and in further view of SEO et al. (US 2018/0162385 A1, “Seo”).

	Regarding claim 14, Wang discloses a first distance, the combination of Wang, Hu, Gotou, and Wegner does not explicitly teach that wherein the first distance is predefined to between 30 cm and 250 cm. However, Seo discloses an apparatus for 

wherein the first distance is predefined to be between 30 cm and 250 cm. (the distance to initiate vehicle braking, i.e., a first distance, occurs at 120 cm from the leading vehicle to the subject vehicle, i.e., predefined between 30 cm and 250 cm - See at least ¶ [0070] - [0072] and Fig. 3A - 3C)

	In summary, Wang discloses a first distance, but does not disclose that the first distance is between 30 cm and 250 cm or between 70 cm and 150 cm. However, Seo discloses an apparatus for controlling automatic parking of vehicle, system having the same, and method thereof and teaches a first distance of 120 cm. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the first distance of 120 cm, as taught in Seo, to rapidly and safely perform automatic parking control. (Seo at ¶ [0006])	

	Regarding claim 15, Wang discloses a first distance, the combination of Wang, Hu, Gotou, and Wegner does not explicitly teach that wherein the first distance is predefined to between 70 and 150 cm. However, Seo further teaches: 

wherein the first distance is predefined to be between 70 cm and 150 cm. (the distance to initiate vehicle braking, i.e., a first distance, occurs at 120 cm from the leading vehicle to the subject vehicle, i.e., predefined between 70 cm and 150 cm - See at least ¶ [0070] - [0072] and Fig. 3A - 3C)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the first distance of 120 cm, as taught in Seo, to rapidly and safely perform automatic parking control. (Seo at ¶ [0006])

	Regarding claim 16, Wang discloses a second distance, the combination of Wang, Hu, Gotou, and Wegner does not explicitly teach that wherein the second distance is predefined to between 20 cm and 120 cm. However, Seo further teaches: 

wherein the second distance is predefined to be between 20 cm and 120 cm. (the actual stopping distance, i.e., a second distance, is predefined to be 120 cm - the braking distance needed by the vehicle, e.g., 50 cm = 70 cm, i.e., between 20 cm and 120 cm - See at least ¶ [0070] - [0072] and Fig. 3A - 3C)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the first distance 

	Regarding claim 17, Wang discloses a second distance, the combination of Wang, Hu, Gotou, and Wegner does not explicitly teach that wherein the second distance is predefined to between 40 cm and 80 cm. However, Seo further teaches: 

wherein the second distance is predefined to be between 40 cm and 80 cm. (the actual stopping distance, i.e., a second distance, is predefined to be 120 cm - the braking distance needed by the vehicle, e.g., 50 cm = 70 cm, i.e., between 20 cm and 120 cm - See at least ¶ [0070] - [0072] and Fig. 3A - 3C)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the second distance of 70 cm, as taught in Seo, to rapidly and safely perform automatic parking control. (Seo at ¶ [0006])	

	Regarding claim 20, Wang discloses a total distance, but does not explicitly teach that the total distance is predefined between 1 cm and 2000 cm. However, Seo further teaches:

wherein the total distance is predefined to be between 1 cm and 2000 cm. (a braking distance of 50 cm is determined, based on the travel speed of the 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the second distance of 91 cm, as taught in Seo, to rapidly and safely perform automatic parking control. (Seo at ¶ [0006])	

	Regarding claim 21, Wang discloses a total distance, but does not explicitly teach that the total distance is predefined between 5 cm and 1000 cm. However, Seo further teaches:

wherein the total distance is predefined to be between 5 cm and 1000 cm. (a braking distance of 50 cm is determined, based on the travel speed of the vehicle, and a margin distance of 41 cm is provided, for a total distance of 91 cm, i.e., a total distance between 5 cm and 1000 cm - See at least ¶ [0077])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the total distance of 91 cm, as taught in Seo, to rapidly and safely perform automatic parking control. (Seo at ¶ [0006])	

s 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hu, in view of Gotou, in further view of Wegner, as applied in claim 1, and in further view of Fulks et al. (US 2006/0091728 A1, “Fulks”).

	Regarding claim 18, Wang discloses a third distance, the combination of Wang, Hu, Gotou, and Wegner does not explicitly teach that wherein the third distance is predefined to between 5 cm and 60 cm. However, Fulks discloses a vehicle autonomous brake-apply system and method and teaches: 

wherein the third distance is predefined to be between 5 cm and 60 cm. (controller 220 calculates a distance remaining to be travelled D1, i.e., a second distance, equal to the distance D0, i.e., a first distance, measured between the vehicle and the obstacle and a predetermined target stopping distance R0, i.e., a third distance, e.g., 20 cm - See at least ¶ [0072] )

	In summary, Wang discloses a third distance, but the combination of Wang, Hu, Gotou, and Wegner does not explicitly disclose that the distance is predefined between 5 and 60 cm or 10 and 30 cm. However, Fulks discloses a vehicle autonomous brake-apply system and method and teaches a third distance, R0, as being 20 cm.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the third distance 

	Regarding claim 19, Wang discloses a third distance, the combination of Wang, Hu, Gotou, and Wegner does not explicitly teach that wherein the third distance is predefined to between 5 cm and 60 cm. However, Fulks further teaches:

wherein the third distance is predefined to be between 10 cm and 30 cm.  (controller 220 calculates a distance remaining to be travelled D1, i.e., a second distance, equal to the distance D0, i.e., a first distance, measured between the vehicle and the obstacle and a predetermined target stopping distance R0, i.e., a third distance, e.g., 20 cm - See at least ¶ [0072])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle propulsion operation of Wang, Hu, Gotou, and Wegner to provide for the third distance of 20 cm, as taught in Fulks, to help keep a distance between the vehicle and object in the path of the vehicle. (Seo at ¶ [0010])	

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,173,859 A, US 2018/0093650 A1, US 2016/0257288 A1, US 2016/0121898 A1.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L.C./Examiner, Art Unit 3662


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662